—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which denied petitioner’s application for accidental disability retirement benefits.
Respondent found that petitioner’s injury occurred while he was engaged in the performance of his normal duties as a correction officer and that his injury did not constitute an accident within the meaning of Retirement and Social Security Law § 63. Because this determination denying petitioner’s application for accidental disability retirement benefits is supported by substantial evidence, it must be upheld.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.